DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 2019
inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  , Hsieh et al (US 2019/0050987) inn view of Nye et al (US 2019/0150857)
As to claim 1, Hsieh et al (US 2019/0050987) teaches a  medical information processing apparatus comprising processing circuitry configured to: 
obtain an image capturing a space ( imaging device 1410, figure 14) in which a manipulation is being performed on an examined subject (the image data is analyzed by the DDLD 1532 for quality, IQI, data quality index, other image quality metric(s), etc. The DDLD 1532 learns from the content of the machine-processable image data (e.g., identified features, resolution, noise, etc.) and compares to prior image data and/or reconstructed images (e.g., for the same patient 1406, of the same type, etc.). At block 3118, the processed image data is sent to the diagnosis engine 1450. The image data can be further processed by the diagnosis engine 1450 and its DDLD 1542 to facilitate diagnosis of the patient 1406, for example, paragraph [0265]) and non-image information related to at least one of the manipulation, the examined subject, or the space (machine-readable image data can be provided to the diagnosis engine 1450 along with other patient information (e.g., history, lab results, 2D/3D scout images, etc.) which can be processed together to generate an output to support the user 1404 in diagnosing the patient 1406 (e.g., generating support documentation to assist the radiologist in reading the images, etc.), paragraph [0265]); and detect a situation having a high possibility for an occurrence of an abnormality in the space, on a basis of the obtained image, the obtained non-image information, and first correspondence information (Semi-supervised and unsupervised deep learning machines can be used to quantitatively measure qualitative aspects of images. For example, deep learning machines can be utilized after an image has been acquired to determine if the quality of the image is sufficient for diagnosis. Supervised deep learning machines can also be used for computer aided diagnosis. Supervised learning can help reduce susceptibility to false classification, for example, paragraph [0072]) .
	While Hsieh teaches the limitation above, Hsieh  fails to teach “the first correspondence information indicates a correspondence relationship between two or more images capturing the space, non-image information related to at least one of a manipulation, an examined subject, or the space, and abnormalities having a high possibility of occurring in the space”. However, Nye teaches provides a specially-configured imaging apparatus that can acquire images and operate as a decision support tool at the point of care for a critical care team ( paragraph [0140]) and the images can be pre-processed in real time based on acquisition conditions that generated the image to improve accuracy and efficacy of the inference process. In certain examples, the learning network(s) 1026 are trained, updated, and redeployed continuously and/or periodically upon acquisition of additional curated data. As a result, more accurate and feature enhanced networks are deployed on the imaging device 1010 ( paragraph [0110])for instance, in FIG. 13 shows an example graphical user interface (GUI) 1300 including a deviation index (DI) 1310 (e.g., an indication of correct image acquisition technique with 0.0 being a perfect exposure) and an indication of priority 1320 (e.g., from processing by the system 1000 including AI). As shown in the example of FIG. 13, the priority indication 1320 is high 1322. FIG. 14 illustrates the example GUI 1300 with a priority indication 1320 of medium 1324. FIG. 15 illustrates the example GUI 1300 with a priority indication 1310 of low 1326.Additionally, Nye teaches an example GUI 1600 including a DI 1610, a quality control indicator 1620 (e.g., pass or fail for acceptable quality, etc.), a criticality index 1630 (e.g., normal, abnormal, critical, etc.), a criticality value 1635 associated with the criticality index 1630, an indication of finding 1640 (e.g., mass, fracture, pneumothorax, etc.), and an indication of size or severity 1650 (e.g., small, medium, large, etc.). Thus, a user can interact with the example GUI 1600 and evaluate the DI 1610, quality indication 1620, criticality range 1630 and value 1635 for clinical impression, type of finding 1640, and severity of finding 1650 ( paragraph p0123-0124]). It would have been obvious to one skilled in the art before filing of the claimed invention send  at least one of a Digital Imaging and Communications in Medicine (DICOM) tag or a Health Level 7 (HL7) message to create a worklist prioritization rule for a picture archiving and communication system (PACS) in response to the identification of clinical finding as taught by Nye in Hsieh in order to enhance to  facilitate improved imaging devices which improve diagnostic accuracy and/or coverage and to facilitate improved image reconstruction and further processing. Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 2, Nye et al teaches the medical information processing apparatus according to claim 1, wherein the obtained image is a video (The input device(s) 2522 permit(s) a user to enter data and commands into the processor 2512. The input device(s) can be implemented by, for example, a sensor, a microphone, a camera (still or video, RGB or depth, etc.), a keyboard, a button, a mouse, a touchscreen, a track-pad, a trackball, isopoint and/or a voice recognition system; paragraph [0133]), and the processing circuitry is configured to detect the situation having the high possibility for the occurrence of the abnormality according to one or both of a moving speed and a moving direction of one of an object or a human being rendered in the obtained video(a probability and/or confidence indicator or score can be associated with the indication of critical and/or other clinical finding(s), a confidence associated with the finding, a location of the finding, a severity of the finding, a size of the finding, and/or an appearance of the finding in conjunction with another finding or in the absence of another finding, etc. For example, a strength of correlation or connection in the learning network 1026 can translate into a percentage or numerical score indicating a probability of correct detection/diagnosis of the finding in the image data, a confidence in the identification of the finding, etc., paragraph [0097]).
As to claim 3, Nye et al teaches the medical information processing apparatus according to claim 1, wherein the first correspondence information is two or more trained models indicating a correspondence relationship between the two or more images capturing the space and image regions each having a high possibility for an occurrence of an abnormality in the two or more images, the two or more trained models each being trained for a respective one of the two or more types of non-image information, and the processing circuitry is configured to detect a risk region that is an image region having a high possibility for an occurrence of an abnormality in the obtained image, by inputting the obtained image to a trained model corresponding to the obtained non-image information (The network is trained to output classification labels depicting a detected pathology and are able to extract features that can localize and bound regions interest to the detected pathology. The specialized network is developed and trained to output quantification metrics such as fluid density, opacity and volumetric measurements, etc. As shown in the example of FIGS. 6A-9C, trained model(s) are deployed onto an X-Ray device (e.g., the imaging device 10, 200, 1010, etc.) which is either mobile or installed in a fixed X-Ray room. The processor 1020 leverages the trained, deployed model(s) to infer properties, features, and/or other aspects of the image data by inputting the X-Ray image into the trained network model(s), paragraph [0110]).
As to claim 4, Nye et al teaches the medical information processing apparatus according to claim 1, wherein the first correspondence information is a trained model indicating a correspondence relationship between the two or more images capturing the space and image regions each having a high possibility for an occurrence of an abnormality in the two or more images, and the processing circuitry is configured to detect a risk region that is an image region having a high possibility for an occurrence of an abnormality in the obtained image, by inputting the obtained image to the trained model (As shown in the example of FIGS. 6A-9C, trained model(s) are deployed onto an X-Ray device (e.g., the imaging device 10, 200, 1010, etc.) which is either mobile or installed in a fixed X-Ray room. The processor 1020 leverages the trained, deployed model(s) to infer properties, features, and/or other aspects of the image data by inputting the X-Ray image into the trained network model(s). The deployed model(s) help check quality and suitability of the image for inference via the image quality checker 1022 and infer findings via the learning network 1026, for example. The images can be pre-processed in real time based on acquisition conditions that generated the image to improve accuracy and efficacy of the inference process. In certain examples, the learning network(s) 1026 are trained, updated, and redeployed continuously and/or periodically upon acquisition of additional curated data. As a result, more accurate and feature enhanced networks are deployed on the imaging device 1010, paragraph [0096]).
As to claim 5, Hsieh et al teaches the medical information processing apparatus according to claim 1, wherein the non-image information includes at least one of the following: manipulation information related to the manipulation; examined subject information related to the examined subject, practitioner information related to a practitioner who performs the manipulation; device information related to a device used for the manipulation; and medical institution information related to a medical institution where the space is provided ( The image data can be further processed by the diagnosis engine 1450 and its DDLD 1542 to facilitate diagnosis of the patient 1406, for example. For example, machine-readable image data can be provided to the diagnosis engine 1450 along with other patient information (e.g., history, lab results, 2D/3D scout images, etc.) which can be processed together to generate an output to support the user 1404 in diagnosing the patient 1406 (e.g., generating support documentation to assist the radiologist in reading the images, etc.; paragraph [0265]).
As to claim 6, Nye et al teaches the medical information processing apparatus according to claim 1, wherein, upon detection of the high possibility for the occurrence of the abnormality, the processing circuitry is configured to alert about the high possibility for the occurrence of the abnormality(he image data and associated finding(s) can be provided via the output 1030 to be displayed, reported, logged, and/or otherwise used in a notification or alert to a healthcare practitioner such as a Tech, nurse, intensivist, trauma surgeon, etc., to act quickly on the critical and/or other clinical finding. In some examples, the probability and/or confidence score, and/or a criticality index/score associated with the type of finding, size of finding, location of finding, etc., can be used to determine a severity, degree, and/or other escalation of the alert/notification to the healthcare provider, paragraph [0098]).
As to claim 7, Nye et al teaches the medical information processing apparatus according to claim 6, wherein on a basis of second correspondence information indicating a correspondence relationship between a plurality of risk regions in the two or more images capturing the space and phrases explaining the abnormalities having the high possibility of occurring in the plurality of risk regions, the processing circuitry is configured to generate a sentence explaining the abnormality having the high probability: of occurring in the detected risk region, and the processing circuitry is configured to output the generated sentence (certain detected conditions result in a text-based alert to a provider to prompt the provider for closer review. Other, more serious conditions result in an audible and/or visual alert to one or more providers for more immediate action. Alert(s) and/or other notification(s) can escalate in proportion to an immediacy and/or other severity of a probable detected condition, paragraph [0098]).
As to claim 8, Hsieh teaches the medical information processing apparatus according to claim 4, wherein the processing circuitry is configured to generate the trained model by learning a relationship between abnormality pre-occurrence image capturing the space at a time prior to the occurrence of the abnormality during the manipulation and abnormality pre-occurrence image regions rendering locations of the occurrence of the abnormality within the abnormality pre-occurrence image(Relationships between settings, events, and results can be explored to determine appropriate imaging device 1410 settings, ideal or preferred acquisition settings based on type of exam and type of patient, changes to imaging device 1410 design, etc. Settings can include intensity or radiation dosage settings for sufficient (versus poor and/or versus high quality, etc.) image quality, etc. Settings can include acquisition type, duration, angle, number of scans, position, etc., paragraph [0191-0194]).
The limitation of claims 9-20 has been addressed in claims 1-8 above. 
				

				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664